    Case 2:20-cv-07725-PA-JEM Document 18 Filed 11/10/20 Page 1 of 1 Page ID #:78

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.         CV 20-7725 PA (JEMx)                                          Date    November 10, 2020
 Title            Anthony Bouyer v. Hakam Barakat



 Present: The Honorable           PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
                Gabriela Garcia                            Not Reported                         N/A
                 Deputy Clerk                             Court Reporter                      Tape No.
                Attorneys Present for Plaintiff:                    Attorneys Present for Defendants:
                             None                                                None
 Proceedings:                 IN CHAMBERS - COURT ORDER

        The Court is in receipt of a Unilateral Federal Rule of Civil Procedure 26(f) Report filed
by plaintiff Anthony Bouyer (“Plaintiff”). Pursuant to Federal Rule of Civil Procedure 26(f),
Local Rule 26, and this Court’s September 24, 2020 Order Scheduling Meeting of Counsel and
Setting Scheduling Conference, the parties were required to jointly file a scheduling report no
less than fourteen days before the Scheduling Conference. (Dkt. 14.) The Court’s Order warns
that “[t]he failure to submit a joint report in advance of the Scheduling Conference or the failure
to attend the Scheduling Conference may result in the dismissal of the action, striking the answer
and entering a default, and/or the imposition of sanctions.” (Id. at 3.)

        In Plaintiff’s Unilateral Rule 26(f) Report, Plaintiff’s counsel explains that he and counsel
for defendant Hakam Barakat (“Defendant”), met and conferred to discuss preparation of the
Rule 26(f) Report, but that Defendant’s counsel did not thereafter supply his portions of the Rule
26(f) Report and did not respond to Plaintiff’s counsel’s efforts to prepare the required joint
filing. Accordingly, the Court orders the parties to file the required Joint Rule 26(f) Report by
November 16, 2020. The Court additionally orders Defendant to show cause, in writing, no later
than November 16, 2020, why the Court should not impose sanctions and/or strike Defendant’s
Answer and enter a default for the failure to participate in the preparation of the joint report.

         IT IS SO ORDERED.




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
